DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is responsive to papers filed 09/07/2021.
Claims 1-7, 9-11 and 13 have been amended.
Claims 8 and 12 have been newly canceled and claim 14 has been newly added.

Claims 1-7, 9-11 and 13-14 are currently pending.


Election/Restrictions
Newly amended claims 6, 7, 9-11 are now directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims 6-7 and 9-11 are now drawn to stem cell compositions for treating damaged tissue wherein before amendment they were drawn to methods for treating damaged tissue.
The composition claims and the method steps for optimally isolating stem cells are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant 
The composition claims and the method steps for treating damaged tissue with optimally isolating stem cells are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case the product can be used in a materially different process of using that product such as in cell research or in drug testing.
Since applicant has received an action on the merits for the originally presented inventions (method of treating damaged tissue and method of optimally isolating stem cells), this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 6, 7, 9-11 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

Applicant’s amendment to claims 2-5 have introduced various species of tissue types for the first target area. Applicant elected the second target area to be by systemic administration (circulatory system) by original presentation in original claim 13 filed 02/04/2021.


The species are independent or distinct because they are not linked by a common structure or function. In addition, these species are not obvious variants of each other based on the current record.
Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, Claim 1 is generic.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reason(s) apply:

(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;


During a telephone conversation with Shawn Dansby on 09/16/2021 a provisional election was made without traverse to prosecute the invention of an internal organ or an internal organ system, claims 4-5.  Affirmation of this election must be made by applicant in replying to this Office action.  
Claims 2-3 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention. Election was made without traverse in the reply made on 09/16/2021.



Claims 1, 4-5, and 13-14 are currently pending and have been examined on their merits.

Rejections and/or objections not reiterated from previous office actions are hereby withdrawn due to amendment. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Claim Objections
Claims 1 and 13 are objected to because of the following informalities:  
Claims 1 and 13 recite the limitation "a recipient" in lines 22 and 25 of claim 1 and lines 30, 33, and 41 of claim 13.  
The term “a portion” is recited several times as well.
For examination purposes the claims are interpreted as having only one recipient and two portions.
  Appropriate correction is required.





Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 13 are rejected under 35 U.S.C. 102(a1) and 102(a2) as being anticipated by Royal et al (US 2013/0028870-newly cited).

The amended claims are now drawn to methods for treating damaged tissue in a recipient with optimally isolated stem cells comprising the steps of:
identifying the recipient having damaged tissue to be treated; identifying the tissue to be treated; determining a route for introduction of optimally isolated stem cells to the damaged tissue to be treated; introducing the stem cells into a recipient at a first target area having damaged tissue wherein the optimally isolated stem cells are effective for treating the damaged tissue; and introducing the same or different type of stem cells into a recipient having damaged tissue to be treated at a second target area wherein the same or different type of stem cells are effective for preventing or minimizing the recipient having damaged tissue to be treated from diverting the optimally isolated stem cells from the first target tissue.
Regarding claims 1 and 13, Royal discloses methods for treating damaged tissue with optimally isolated stem cells comprising identifying a recipient having damaged tissue to be treated and identifying a tissue to be treated (page 1 para 2, para 16-page 2 para 17, page 6 claim 14). Determining a route for introduction of the isolated stem cells to the damaged tissue to be treated and introducing the isolated cells at a 
Therefore the teachings of Royal et al anticipate Applicant’s invention as claimed.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 4, 5, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Marasco et al (WO 2013/067038-from IDS filed 02/06/2019) in view of Royal et al (US 2013/0028870-newly cited).
Regarding claims 1 and 13, Marasco  discloses a method for optimizing the isolation of Mesodermal Stem Cells (MesoSCs) and Nucleated Plasma Particles (Nuc-P2s).  MSPCs were enriched in early fractions that also contain other stem and progenitor cell populations, such as hematopoietic stem cells (HSCs) and very small embryonic-like stem cells (VSELs) (Nuc-P2s); paragraph [000236] for repair of damaged tissue (use in bone regeneration and spinal cord injury models; paragraph [000221] comprising the steps of: stimulating the proliferation of MesoSCs and Nuc-P2s in a blood source by administering a predetermined dose of one or more stimulators to the blood source (increasing the proliferation of stem cells present in the peripheral blood, [000941]), wherein the blood source is a mammal or non-mammal (exemplary mammals include a human, [000118]; inducing the migration of proliferated MesoSCs and Nuc-P2s into the circulatory system in the blood source by administering a predetermined dose of one or more mobilizers (mobilization may be effectuated in a subject by administering an effective amount of a mobilizing agent; paragraph [00094], [000128]); administering a predetermined dose of anticoagulant to the blood source (an anticoagulant solution is added to the blood; paragraph [000193]; obtaining a blood 
Marasco specifically states that “it is envisioned that subjects may benefit from multiple administrations of the pharmaceutical composition of the present invention” (page 43, end of para 146). However, Marasco do not specifically teach or suggest an embodiment where the composition of isolated stem cells are administered to two separate target areas for treatment of the damaged tissue.
Royal discloses methods for treating damaged tissue with optimally isolated stem cells comprising identifying a recipient having damaged tissue to be treated and identifying a tissue to be treated (page 1 para 2, para 16-page 2 para 17, page 6 claim 14). Determining a route for introduction of the isolated stem cells to the damaged tissue to be treated and introducing the isolated cells at a first target tissue area wherein 
One of ordinary skill in the art would have been motivated to administered the isolated stem cells of Marasco by two different modes of administration, such as systemic and direct injection, because Royal teach that it is beneficial to administer stem cells isolated from mobilized blood in the same manner as Marasco and administered in more than one mode of administration including the same modes as Marasco. One of ordinary skill in the art would had had a reasonable expectation of success because Marasco also indicate that multiple administrations are beneficial as well.
Regarding claims 4-5, the combined teachings of Marasco and Royal render obvious Applicant’s invention as described above, and Marasco indicate that their isolated CD44- stem cells for administration include MSPCs, HSCs and very small embryonic-like stem cells (VSELs) (page 66 para 236). Marasco refer to Ratajczak 2008 to describe the VSELs and Ratajczak indicate that VSELs include very small stem cells in the size range of 2-10 microns which overlap with the size ranges of the Nuc-P2s required by claims 4 and 5. Since these cells are also obtained from mobilized and stimulated blood and fall into sizes that overlap with the claimed ranges, they are deemed to inherently include the claimed Nuc-P2s or at least render them an obvious choice based on the teachings of Marasco as evidenced by Ratajczak and further in view of Royal as described above. Marasco teach that the MSPCs they include are 
Marasco suggests the treatment of organs (page 25 para 70, page 26 para 75, page 32 para 109) and includes cardiac delivery into the heart or myocardium (directly into an organ) as well as intravenous delivery (systemic) (page 19 para 44, page 42, para 142, 145). Royal indicate that at least one target tissue area is systemic as described above. Applicant elected second target area to be by systemic administration (circulatory system) by original presentation in original claim 13.
Therefore the combined teachings of Marasco et al and Royal et al render obvious Applicant’s invention as claimed.


Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Marasco et al (WO 2013/067038-from IDS filed 02/06/2019) in view of Royal et al (US 2013/0028870-newly cited) as applied to claims 1, 4-5 and 13 above, and further in view of Young et al (US 2003/016817-newly cited).
Regarding claim 14, the combined teachings of Marasco and Royal render obvious Applicant’s invention as described above, however neither Marasco nor Royal teach including an anticoagulant with the isolated stem cells at the second target area.

One of ordinary skill in the art would have been motivated to administer the CD44- stem cells of Marasco to the second target area systemically with heparin because Young ‘817 suggest that this is beneficial to the recipient. One of ordinary skill in the art would have had a reasonable expectation of success because Marasco is also administering CD44- stem cells systemically and indicate that their method is amenable to modification (page 76 para 260).
Therefore the combined teachings of Marasco et al, Royal et al and Young et al render obvious Applicant’s invention as claimed. 




Response to Arguments
Applicant's arguments filed 09/07/2021 have been fully considered but they are not persuasive. Applicant’s arguments have been addressed in so far as they relate to the new rejections above.
Applicant argues that Marasco teaches applying a single composition containing stem cells in a single location to treat damaged tissue. Applicant asserts that there is no 
This is not found persuasive. Marasco specifically states that “it is envisioned that subjects may benefit from multiple administrations of the pharmaceutical composition of the present invention” (page 43, end of para 146). In addition, the newly cited reference of Royal et al (US 2013/0028870) also suggest the benefit of multiple administrations of portions of stem cells to multiple target areas (page 4 para 43-44, page 5 para 57-59, pages 6-7 claims 1-27).
Applicant argues that Marasco does not teach Nuc-P2s (TSCs and PSCs) and MesoSCs. Applicant asserts that Marasco teaches use of VSELs and MSCs, which have a different function and are not the same cell types as the current invention.
This is not found persuasive. Marasco are drawn to methods of isolating and enriching mesenchymal progenitor cells that are CD44- and can be used to treat damaged tissue (page 10 para 22-page 15 para 27). Marasco teach that the CD44- MSPCs isolated were enriched in early fractions that contain other stem and progenitor cell populations, such as HSCs and VSELs (page 66 para 236). Marasco refer to Ratajczak 2008 to describe the VSELs and Ratajczak indicate that VSELs include very small stem cells in the size range of 2-10 microns which overlap with the size ranges of the Nuc-P2s required by claims 4 and 5. Since these cells are also obtained from mobilized and stimulated blood and fall into sizes that overlap with the claimed ranges, they are deemed to inherently include the claimed Nuc-P2s or at least render them an obvious choice based on the teachings of Marasco as evidenced by Ratajczak and further in view of Royal as described above.

This is not found persuasive. Nuc-P2s are only claimed by their size ranges.
Applicant argues that the Nuc-P2s of the present invention have been used to treat individuals with various diseases. Applicant asserts that this contrasts distinctly with VSELs taught by Marasco. Applicant asserts that VSELs of Marasco are 3-5 microns in size, have a cell surface marker of SSEA-3 and consist of telomerase negative stem cells found in bone marrow and capable of forming some cells of ectodermal, mesodermal and endodermal origin. Applicant asserts that the VSELs of Marasco are used in bone regeneration and spinal cord injury models and that they have a limited lifespan because they are telomerase negative.
This is not found persuasive. Telomerase expression is not mentioned in Applicant’s specification, Marasco or the claims. Also Marasco is not limited to the treatment of bones and spinal cord injuries and suggests the treatment of organs (page 25 para 70, page 26 para 75, page 32 para 109).
Applicant argues that the telomerase positive Nuc-P2s and MesoSCs described in the current invention are different from the telomerase negative VSELs and MSCs of Marasco. Applicant asserts that TSCs, PSCs and VSELs are three distinct different cell types and accordingly Marasco does not teach the claimed cell types and does not teach the administration of a second composition being applied to a second target.
This is not found persuasive. Telomerase expression is not mentioned in Applicant’s specification, Marasco or the claims. TSCs, PSCs are not claimed. .
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.




Conclusion
No claims are allowed.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA J SCHUBERG whose telephone number is (571)272-3347.  The examiner can normally be reached on 8:30-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


LAURA J. SCHUBERG
Primary Examiner
Art Unit 1632



/LAURA SCHUBERG/Primary Examiner, Art Unit 1632